                  Case 4:20-cv-07793-HSG Document 25 Filed 02/03/21 Page 1 of 2



 1                                    UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     MAXWELL BENON,                                   )   Case No: 4:20-cv-07793-HSG
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE ; ORDER
 6                                                    )   (CIVIL LOCAL RULE 11-3)
     KIRT MCMASTER and DOES 1-5,
                                                      )
 7                                                    )
                                      Defendant(s).
                                                      )
 8
          I, Steven M. Cowley                      , an active member in good standing of the bar of
 9
      Massachusetts                 , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Maxwell Benon                                in the
      above-entitled action. My local co-counsel in this case is Holden Benon (SBN 325847)              , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13     100 High Street                                      One Market Plaza, Spear Street Tower
       Suite 2400                                           Suite 2200
14     Boston, MA 02110-1724                                San Francisco, CA 94105-1127
       M Y TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL 'S TELEPHONE #   OF RECORD :
15     +1 857 488 4261                                      +1 415 957 3000
       M Y EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16     smcowley@duanemorris.com                             hbenon@duanemorris.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: MA BBO 554534.
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: January 13, 2021                                /s/ Steven M. Cowley
22                                                                            APPLICANT
23
                                        ORDER GRANTING APPLICATION
24                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
25        IT IS HEREBY ORDERED THAT the application of Steven M. Cowley                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
     designated in the application will constitute notice to the party.
27
     Dated: 2/3/2021
28                                                          UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                         October 2012
                                                                                                    American LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
Case 4:20-cv-07793-HSG Document 25 Filed 02/03/21 Page 2 of 2
